Berry, J.
This action was originally commenced before a justice of the peace, upon trial before whom judgment was rendered for the plaintiff. Defendant appealed, upon questions of law alone, to the district court, where the judgment of the justice was affirmed. From the judgment of *279affirmance defendant appeals to this court. The action was in the nature of trespass de bonis asportatis, and it appears from the proceedings before the justice that in several instances the plaintiff was permitted, against the objection of defendant, to show special damages resulting from the trespass complained of, as, for instance, the expense to which he was put in recovering the possession of the property. As the plaintiff’s complaint contained no allegations of special damages, the evidence received in proof thereof was clearly irrelevant, and, the defendant having objected to it on that ground, it was error to receive it. As for this reason the judgment of the district court must be reversed, and as the effect of the reversal is to finally dispose of the present action, it is unnecessary to consider several other alleged and apparent errors, which are pointed out by the defendant, in the proceedings before the justice.
Judgment reversed.